Citation Nr: 0834917	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  07-14 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral leg 
disability.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The veteran had active service from July 1983 to July 1986.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.


FINDINGS OF FACT

1.  A claim for service connection for a bilateral leg 
disability was denied in a rating decision in May 1990, and 
the veteran did not perfect an appeal.

2.  The evidence submitted since the May 1990 rating 
decision, pertinent to the claim for service connection for a 
bilateral leg disability, is cumulative and redundant, does 
not relate to an unestablished fact necessary to substantiate 
the claim, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1990 rating decision, which denied service 
connection for a bilateral leg condition, is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002).

2.  Evidence received since the May 1990 rating decision is 
not new and material, and the veteran's claim for service 
connection for a bilateral leg condition is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seek to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

Entitlement to service connection was first filed for a 
bilateral leg condition in August 1985.  A rating decision in 
April 1987 denied his claim on the basis that there was no 
current diagnosis.  Subsequently, the veteran received a 
diagnosis of anterior compartment syndrome of the legs, and 
he submitted additional evidence.  The claim was reopened; 
however, he failed to report to a VA examination, and in a 
May 1990 rating decision, the veteran was denied service 
connection.  In April 2005, the veteran asked to have his 
claim reopened.  Prior to adjudication of the service 
connection claim, a May 2005 letter advised the veteran of 
the evidence necessary to reopen his previously denied claim.  
The content of this notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The claim was thereafter 
denied in a January 2006 rating decision.  

To fulfill Dingess requirements, in March 2006, the regional 
office provided the veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
regional office successfully completed the notice 
requirements with respect to the issue on appeal.  Therefore, 
adequate notice was provided to the veteran prior to the 
transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. §5103(a) and 38 
C.F.R. §3.159(b).

Additionally, VA has a duty to assist the veteran in claim 
development.  This includes assisting in the procurement of 
service medical records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Service medical records are associated with the claims 
folder, as are post-service VA outpatient records and 
Maryland Department of Corrections medical records.  There is 
no indication that there are any outstanding pertinent 
documents or records that have not been obtained, or that are 
not adequately addressed in documents or records contained 
within the claims folder.  Additionally, the veteran was 
afforded examinations and opinions were obtained in September 
1986, December 1986, and April 1989.  

Neither the veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for a Bilateral Leg 
Disability

Notwithstanding determinations by the RO that new and 
material evidence has not been received to reopen the 
veteran's claim, it is noted that on its own, the Board is 
required to determine whether new and material evidence has 
been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The record, with respect to this claim, reflects that the 
original claim for service connection for a bilateral leg 
disability was denied by a April 1987 rating decision, at 
which time the RO found that although the veteran's service 
medical records stated the veteran experienced pain and 
numbness in his legs during service, the VA examination given 
in September 1986 was negative for evidence of a current 
disability.  The veteran was notified of his right to appeal 
that decision in April 1987.  The veteran did not file a 
timely notice of disagreement with that rating decision and 
accordingly, the April 1987 rating decision became final when 
the veteran did not perfect his appeal within the statutory 
time limit.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
Then veteran subsequently submitted evidence that he received 
a diagnosis of anterior compartment syndrome of the legs.  
The claim was reopened, and the RO scheduled the veteran for 
an examination.  However, the veteran failed to appear for 
the examination and in a May 1990 rating decision he was 
denied service connection.  The veteran was notified of his 
right to appeal that decision in May 1990.  The veteran did 
not file a timely notice of disagreement with that rating 
decision and accordingly, the May 1990 rating decision became 
final when the veteran did not perfect his appeal within the 
statutory time limit.  Id.  As such, the veteran's claim for 
service connection for a bilateral leg condition may only be 
opened if new and material evidence is submitted.

In this instance, since the May 1990 rating decision denied 
the claim on the basis that the evidence did not show that 
there was a basis to award service connection as the veteran 
failed to report for a VA examination which might have 
confirmed a current disability and linked it to service.  The 
Board finds that new and material evidence would consist of 
medical evidence showing a current leg disability linked to 
service.  

Additional medical evidence received since the May 1990 
rating decision consists of medical records from the Maryland 
Department of Corrections.  However, the Board does not 
conclude that this evidence constitutes new and material 
evidence to reopen the claim.  More specifically, this 
evidence does not establish or is not in any way probative as 
to whether the veteran has a current leg disability.  The 
records do contain occasional notations of leg pain.  There 
is a joint pain report, dated January 2006, that noted a 
machinery/equipment injury activity.  The veteran had a sharp 
pain with weight bearing and pain without weight bearing.  
The left leg was noted as swelled and discolored, and the 
assessment was alteration in comfort secondary to pain.  
Motrin was prescribed.  The following month, in February 
2006, there was an additional notation of leg pain the 
veteran stated it was difficult to stand for long periods of 
time.  Although the medical records in evidence from the 
Department of Corrections are extensive, and the veteran made 
numerous visits to the doctor for various other ailments 
during the period of December 2002 to April 2006, the only 
complaints of leg pain were during January and February 2006.  
The evidence does not contain a diagnosis of a leg disability 
and as such can not provide any link to service.   

Therefore, the Board has no alternative but to conclude that 
the additional evidence and material received in this case 
does not relate to an unestablished fact necessary to 
substantiate the claim and thus is not material.  It is also 
not material because it is essentially redundant of 
assertions maintained at the time of the previous final 
denial in May 1990, and does not raise a reasonable 
probability of substantiating the claim.  38 U.S.C.A. 
§ 3.156(a) (2007).


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen the claim for service 
connection for a bilateral leg disability is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


